UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


SHAUN LYNDA,                                   Case No.:
                                            20-CV-47(BMC)
                   Plaintiff,
       -against-

JETBLUE AIRWAYS CORPORATION,                  ECF CASE

                   Defendant.




           REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
           JETBLUE AIRWAYS CORPORATION’S MOTION TO DISMISS




Michael Maragoudakis (MM8088)
Louis R. Martinez (LM9155)
MARTINEZ & RITORTO, P.C.
30 Wall Street, 8th Floor
New York, New York 10005
Tel. (212) 248-0800

Attorneys for Defendant
JETBLUE AIRWAYS CORPORATION
                                 PRELIMINARY STATEMENT

        Defendant JETBLUE AIRWAYS CORPORATION (hereinafter “JetBlue”), by its

attorneys, MARTINEZ & RITORTO, P.C., submits this Reply Memorandum of Law in further

support of its Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

       In his Opposition, Plaintiff fails to directly address JetBlue’s arguments set forth in its

moving Memorandum of Law, and instead attempts to mislead the Court by obfuscating the facts

and mischaracterizing the case law relied upon by JetBlue in its moving papers. Nevertheless,

the case law demonstrates that the Montreal Convention provides the exclusive remedy for

airline passengers injured during the course of international travel. Significantly, Plaintiff does

not refute the fact that he did not incur a bodily injury—a prerequisite for recovery under the

Montreal Convention. Therefore, Plaintiff cannot recover under the Montreal Convention for his

alleged injuries and his claims fail as a matter of law. Furthermore, Plaintiff fails to establish a

private right of action under the Federal Aviation Act of 1958 (“FAA”). Thus, his Complaint

against JetBlue must be dismissed in its entirety.

                                           ARGUMENT

                                              POINT I

  PLAINTIFF FAILS TO DEMONSTRATE THAT HE IS ENTITLED TO RECOVERY
       UNDER THE MONTREAL CONVENTION AS A MATTER OF LAW

   A. All Of Plaintiff’s Claims Are Preempted by the Montreal Convention

       In his Opposition, Plaintiff nakedly asserts that the Montreal Convention does not

preempt his claims because “Defendant acted with unclean hands. . . .” (See Plaintiff’s

Opposition, Docket No. 14 at p. 7). However, Plaintiff cites no law for this proposition. A

review of the case law makes clear that Plaintiff’s argument lacks merit. Indeed, Plaintiff’s

                                                  1
Opposition conveniently ignores the fact that courts in this Circuit have consistently held that the

Montreal Convention provides the exclusive remedy for injuries suffered in the course of

international transportation. See, e.g., Dogbe v. Delta Air Lines, Inc., 969 F. Supp. 2d 261, 268

(E.D.N.Y. 2013); Mateo v. Jetblue Airways Corp., 847 F. Supp. 2d 383, 386-87 (E.D.N.Y. 2012)

(“the Montreal Convention is the exclusive means of redressing injuries that fall within its

purview.”); Vumbaca v. Terminal One Grp. Ass’n, L.P., 859 F. Supp. 2d 343, 362 (E.D.N.Y.

2012) (“The remedy the Convention provides against international air carriers and their agents is

exclusive.”); Ginsberg v. Am. Airlines, No. 09-CV-3226, 2010 U.S. Dist. LEXIS 107688, at *10

(S.D.N.Y. Sep. 27, 2010) (“The Montreal Convention thus provides the exclusive remedies for

claims within its scope.”). Moreover, the Court in Booker v. BWIA W. Indies Airways,

specifically rejected Plaintiff’s argument that a defendant’s willful misconduct creates an

exception to the applicability of the Montreal Convention. Booker v. BWIA W. Indies Airways,

No. 06-CV-2146, 2007 U.S. Dist. LEXIS 33660 at *8-9 (E.D.N.Y. May 8, 2007). In Booker, the

court explained:

       Plaintiff argues that defendant engaged in willful misconduct and that therefore,
       the Montreal Convention does not apply. Plaintiff has cited to no case law, nor is
       the Court aware of any, which holds that willful misconduct creates an exception
       to the applicability of the Montreal Convention. . . . In fact, case law reflects just
       the opposite of plaintiff's contention.

Id. Thus, it is clear in the instant case that [contrary to Plaintiff’s bald assertion,] the Montreal

Convention preempts all of Plaintiff’s claims.

   B. Plaintiff Fails to State a Claim Under the Montreal Convention, as there was no
      “Accident” or “Bodily Injury”

       As stated in JetBlue’s Moving Memorandum of Law, Article 17 of the Montreal

Convention provides: “[t]he carrier is liable for damage sustained in case of death or bodily

injury of a passenger upon condition only that the accident which caused the death or injury took

                                                  2
place on board the aircraft or in the course of any of the operations of embarking or

disembarking.” (See Exhibit A1, Montreal Convention). An “accident occurs only if a

passenger’s injury is caused by an unexpected or unusual event or happening that is external to

the passenger.” Dogbe, 969 F. Supp. 2d at 271-72 (quoting Cush v. BWIA Int’l Airways Ltd.,

175 F. Supp. 2d 483, 487 (E.D.N.Y. 2001)).

        In his Opposition, Plaintiff first attempts to fault JetBlue for relying on case law such as

Dogbe, Ginsberg, and Cush in its Montreal analysis, under the theory that those cases are

distinguishable because the disruptive behavior described in those cases was uncontroverted.

(See Plaintiff’s Opposition, Docket No. 14 at pp. 4-5). However, while JetBlue disagrees with

Plaintiff’s characterization of the facts of those cases, a careful reading of JetBlue’s argument

demonstrates that Plaintiff’s objection is misplaced. It is clear from Plaintiff’s Complaint that: 1)

Plaintiff was ordered to leave the aircraft by JetBlue Captain Clay after conferring with Flight

Attendant Arrieta; 2) Plaintiff, instead of leaving the aircraft, requested to speak to the Captain;

and 3) Plaintiff’s behavior became disruptive to such a degree that the authorities were called to

escort him off the aircraft. (Docket No. 1, Complaint at ¶¶ 12-13). Thus, the case law cited by

JetBlue is completely consistent with the fact that Plaintiff’s alleged injuries were not

proximately caused by an “unexpected or unusual event,” but by Plaintiff’s own behavior and,

therefore, not caused by an “accident” under Article 17 of the Montreal Convention. Plaintiff’s

attempts to downplay the characterization of his behavior are a complete red herring, and have

no bearing on the applicability of the Montreal Convention.




1
 Exhibit A referenced herein is appended to the Affirmation of Michael Maragoudakis in Support of JetBlue’s
Motion to Dismiss [Docket No. 13].

                                                       3
         Furthermore and most significantly, while Plaintiff disputes the extent of his disruptive

behavior onboard the aircraft,2 he fails to address a key argument presented in JetBlue’s Motion

to Dismiss, namely that Plaintiff cannot recover for purely mental or psychological injuries under

the Montreal Convention. Article 17 of the Montreal Convention limits recovery to “bodily

injuries” that are the result of an “accident.” Dogbe, 969 F. Supp. 2d at 275. The bodily injuries

must be physical injuries, as “[e]motional injuries…are not recoverable under the Montreal

Convention unless they were caused by physical injuries.” Booker, 2007 U.S. Dist. LEXIS

33660 at *12; see also El Al Isr. Airlines v. Tseng, 525 U.S. 155, 172 (1999) (passenger could

not recover for her solely psychic or psychosomatic injuries); Ehrlich v. Am. Airlines, Inc., 360

F.3d 366, 385 (2d Cir. 2004) (an air carrier is liable for psychological injuries only to the extent

that they were caused by bodily injuries). Plaintiff’s Opposition never addresses this glaring

hole in his claim, but instead attempts to mislead the Court by directing its attention to irrelevant

language contained in Article 21 of the Montreal Convention. (See Plaintiff’s Opposition,

Docket No. 14 at pp. 6-7). However, notwithstanding Plaintiff’s misapprehension of Article 21,

its language explicitly demonstrates that it only applies to damages recoverable under Article 17.

(See Exhibit A, Montreal Convention at Article 21). As demonstrated above, because Plaintiff

did not incur a “bodily injury” as a result of an “accident,” Article 21 of the Montreal

Convention is of no moment. Therefore, for all the foregoing reasons, Plaintiff’s Complaint

against JetBlue must be dismissed as a matter of law.


2
  In his Opposition, Plaintiff references a video attached thereto as Exhibit A. (See Plaintiff’s Opposition, Docket
No. 14 at p. 2). However, no video has been uploaded to the Docket or appended as an Exhibit to an Affirmation of
Counsel, and JetBlue has not been provided with a copy of the video for its consideration. Moreover, evidence
outside of the pleading is generally not considered on a Motion to Dismiss under F.R.C.P. 12(b)(6). (See Vailette v.
Lindsay, 11-CV-3610, 2014 U.S. Dist. LEXIS 114701, at *8 (E.D.N.Y. Aug. 14, 2014) (“a court considering a Rule
12(b)(6) motion to dismiss for failure to state a claim generally may not consult evidence outside the pleadings.”).
Nevertheless, while JetBlue is of the view that the purported contents of the video as described by Plaintiff are
irrelevant to the Court’s analysis under the Montreal Convention, JetBlue reserves its right to more fully address the
issue should the Court ultimately decide to consider the video as part of the Motion.

                                                          4
                                                   POINT II

    PLAINTIFF FAILS TO DEMONSTRATE THAT A PRIVATE RIGHT OF ACTION
       EXISTS FOR VIOLATION OF THE FEDERAL AVIATION ACT OF 1958

        As stated in JetBlue’s Moving Memorandum of Law, courts in this Circuit have

consistently held that there is no private right of action under the FAA.3 See Weiss v. El Al Isr.

Airlines, Ltd., 433 F. Supp. 2d 361, 371 (S.D.N.Y. 2006) (“[T]he sole enforcement mechanism

intended for a violation of the regulations at issue (and the FAA in general) is a civil action

commenced by the Secretary of Transportation or Attorney General.”); see also Mutlu v. Jetblue

Airways Corp., 08 Civ. 4887, 2009 U.S. Dist. LEXIS 60164 at *16 (S.D.N.Y. Mar. 31, 2009)

(same). Indeed, in Goonewardena v. AMR Corp., the Court held that it would be impossible for

Plaintiff to bring his claims under the FAA because the FAA does not provide a private right of

action. See Goonewardena v. AMR Corp., 08-CV-4141, 2008 U.S. Dist. LEXIS 96013 at *6

(E.D.N.Y. Nov. 25, 2008).

        In his Opposition, Plaintiff utterly ignores JetBlue’s argument in this regard, and presents

no case law to rebut this proposition. Instead, Plaintiff argues that the FAA does not preempt his

claim because JetBlue’s actions were purportedly arbitrary and capricious. (See Plaintiff’s

Opposition, Docket No. 14 at pp. 4-6). While JetBlue disagrees with Plaintiff’s characterization

of its actions, Plaintiff’s argument is nevertheless without merit, as no such private right of

action exists in the first instance. Thus, it is clear that Plaintiff does not have a valid cause of

action for violation of the FAA.

        In sum, because all causes of action lack merit, Plaintiff’s Complaint against JetBlue

must be dismissed as a matter of law.


3
 While there is no private right of action under the FAA, JetBlue notes that, as stated in its moving Memorandum of
Law, any such claim would nevertheless be preempted by the Montreal Convention. (See JetBlue’s Moving
Memorandum of Law, Docket No. 13 at p. 4, n3). Therefore, Plaintiff’s argument in this regard is moot as well.

                                                        5
                                         CONCLUSION

       For all of the foregoing reasons, Defendant JETBLUE AIRWAYS CORPORATION

respectfully requests this Honorable Court enter an Order dismissing Plaintiff’s Complaint

against it and for such other and further relief as this Honorable Court deems just and proper.

Dated: New York, New York
       April 21, 2020

                                                     MARTINEZ & RITORTO, P.C.

                                                        /S Michael Maragoudakis
                                                     By __________________________
                                                         Michael Maragoudakis (MM8088)

                                                     Louis R. Martinez (LM9155)
                                                     30 Wall Street, 8th Floor
                                                     New York, New York 10005
                                                     (212) 248-0800

                                                     Attorneys for Defendant
                                                     JETBLUE AIRWAYS CORPORATION




                                                 6
